PER CURIAM.
Donald E. Davis appeals the district court’s order denying relief on his 42 *181U.S.C.A. § 1983 (West Supp.2001) complaint. Defendants cross appeal the denial of their motion for attorney’s fees and sanctions. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm the grant of Defendants’ motions to dismiss on the reasoning of the district court. See Davis v. Town of Holly Springs, No. CA-00-368-5 BE (E.D.N.C. Apr. 25, 2001). In addition, we find that the district court did not abuse its discretion in denying Defendants’ motion for attorney’s fees and sanctions. Thus, we affirm that order as well. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.